DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In the amendment filed on 02/22/2021 Applicant amended claims 1, 7, 9, 12-14, 32, 52, 63, 67, and 95 were amended and claims 46-48,51, and 84-85 were cancelled. Claims 1, 7, 9, 12-14, 19, 32, 52, 63, 67, 87, 88, and 95 are pending; claims 87 and 88 remain withdrawn from prosecution for reasons of record. Claims 1, 7, 9, 12-14, 19, 32, 52, 63, 67, and 95 are currently examined.

Withdrawn claim objections and rejections
Claims objections
The objections to the claims 1, 7, 9, 12-14, 19, 32, 46-48, 51, 52, 63, 67, 84, 85, and 95 is withdrawn in view of the amendments to the claims.

Claim Rejections - Improper Markush Grouping
The rejection of claims 1, 7, 9, 12-14, 19, 32, 46-48, 51, 52, 63, 67, 84, 85, and 95 are rejected on the basis that it contains an improper Markush grouping of alternatives is withdrawn in view of the amendments to the claims.
Claim Rejections - 35 USC § 112
The rejection of claims 1, 7, 9, 12-14, 19, 32, 46-48, 51, 52, 63, 67, 84, 85, and 95 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The rejection of claims 12-14, and 19 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Lokshin et al. is withdrawn in view of the amendments to the claims.

The rejection of claims 1, 9, 32, 46-48, 51-52, 63, 84, and 85 under pre-AIA  35 U.S.C. 102(b) as being anticipated by Borrebaeck et al. is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 103
The rejection of claim 67 under 35 U.S.C. 103(a) as being unpatentable over
Borrebaeck et al. and Brand et al. and in view of Huang et al. is withdrawn in view of the amendments to the claims.

New and maintained claim rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 7, 9, 12-14, 19, 32, 46-48, 51, 52, 63, 67, 84, 85, and 95 are rejected
under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject
matter for reasons of record.
On page 9-17 of the remarks Applicant argues that the claims are patent eligible because they include the wording: ”clinical management” in the independent claim 1. The arguments were carefully considered but not found persuasive because, first of all, the only reference to “clinical management” is in the last sentence of the Specification, more like an aspirational goal: “In the end, these findings will provide novel opportunities for improved PaC diagnosis and thereby enhanced prognosis and clinical management of PaC.” 
In the specification, there is no other characterization or definition of “clinical management” and actually no active steps of treating or caring for the individual affected by PaC. Also, the Specification does not spell out how the actual determination of PaC is made: there are no thresholds for the level that would trigger the determination. It looks like the skilled artisan would just look at some figures and through a mental process postulate that the patient has a certain condition.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, 9, 32, 52, 63, 67 and 95 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Borrebaeck et al. (WO2008/117067- cited by Applicant).
The claims were previously rejected under 35 U.S.C. 102(b) as being anticipated by Borrebaeck et al. (WO2008/117067- cited by Applicant).
As indicated previously, the reference discloses a method for determining the presence of pancreatic adenocarcinoma in an individual, said method comprising providing a serum or plasma sample to be tested, determining a protein signature of the test sample by measuring the presence and/or amount of one or more proteins selected 
 While the reference does not specifically indicate a diagnosis of pancreatic cancer based on the at least seven biomarkers: complement-1 esterase inhibitor, complement protein C3, complement protein C5, interleukin-4, interferon-gamma, vascular endothelial .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1, 7, 9, 12-14, 19, 32, 52, 63, 67, and 95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16, 17, 36-52, 54, and 56 of copending Application 16/097,420 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because table A in the reference Application comprise all the biomarkers claimed in the instant Application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLY GERALD STOICA whose telephone number is (571)272-9941.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELLY-GERALD STOICA
Primary Examiner
Art Unit 1647



/Elly-Gerald Stoica/Primary Examiner, Art Unit 1647